Citation Nr: 1806435	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-10 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1975 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Seattle, Washington.

The Veteran appeared before the undersigned Veterans Law Judge in a September 2017 Board Hearing at the RO.  A copy of the transcript is of record.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for a psychiatric disability, to include PTSD, must be remanded for further development.

The Veteran, through representation, contends that PTSD is related to traumatic events in service.

In order to grant service connection for PTSD to a non-combat Veteran, there must be independent credible evidence to support the Veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  However, those service records which are available must support and not contradict the Veteran's lay statements regarding the claimed stressor.  Doran v. Brown, 6 Vet. App. 283 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).

The Veteran reported traumatic events in service, which were corroborated by a buddy statement.  Although service personnel records verify service on the USS Camden as a gunners mate with expert rifle and pistol qualifications, those records do not verify the traumatic events claimed in the Veteran's and buddy's statements.

However, the Veteran supplied more detailed information for the traumatic events in service since VA last requested service records in 2010.

In a statement received in May 2014, the Veteran stated that on December 2, 1976 fellow Sailor W. Z. fell through the ship's gangway chains onto the dry docks and died.  The Veteran stated he saw marks on the dry dock wall from W.Z.'s hands where he slid down the side.  The Veteran stated that on December 12, 1977, the remains of retired Chief C.D. were buried at sea.  However, when submerging the coffin the bottom broke open and the internal silk lining and part of the body emerged.  The Veteran was on the Honor Guard and had a rifle, and was ordered to sink the coffin by firing shots into the coffin.  The Veteran also described another burial at sea with the ashes of Rear Admiral F.I.E., where the urn lid was accidently lifted while still on the plank and the ashes blew back in the Veteran's and fellow sailor's faces.  Lastly, the Veteran stated a riot took place on the ship, and as the leader of the security team had to confront fellow sailors with shotguns and pistols until the riot resolved.

The Board finds the Veteran's and buddy's statements indicate that traumatic events in service may be related to the Veteran's reported hypervigilance, impaired sleep, anger management, exaggerated startle response, and intrusive and disturbing memories, as noted in a June 2017 letter from the Veteran's primary care physician.  Therefore, additional record requests for the dates claimed in the Veteran's May 2014 statement are necessary to assist the Veteran substantiate the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

Additionally, the Board notes that there is favorable evidence which indicates a psychiatric disability diagnosis, but is insufficient for adjudication.

A January 2016 mental health noted reported PTSD-related symptoms with a Patient Health Questionnaire (PHQ-9) score of 10, which indicated mild to moderate depression symptoms.
A March 2017 VA examination reported a PTSD Checklist for DSM-V (PLC-5) score of 27, which indicated moderate symptoms.

In the June 2017 note, a Doctor of Psychology stated the Veteran was diagnosed with PTSD, which was "reportedly linked" to service.  However, the doctor did not support that statement with any reasoning or indicate that the DSM diagnostic criteria were used in formulating that opinion.

An August 2017 primary care physician's letter provided a diagnosis of PTSD, with worsening symptoms.  The physician opined the Veteran's PTSD claim was valid.  However, the physician did not provide any reasoning or specify that the DSM diagnostic criteria were used in formulating that opinion.

Since the record indicates symptoms of a psychiatric disability, and two VA medical doctors who provided a PTSD diagnosis did not specify if the DSM diagnostic criteria were used when they formulated their opinions, a remand is necessary to provide the Veteran with an adequate examination and opinion.  The examination must also consider whether any other psychiatric disability found is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Request ship records and history, to include but not limited to incident reports, casualty reports, and crew rosters for the USS Camden (AOE-2) from January 1976 to February 1979.  Requests should be sent to the Textual Records office at the National Archives and Records Administration (NARA), the National Personnel Records Center (NPRC), the United States Army and Joint Services Records Research Center (JSRRC), and any other appropriate agency.  Make as many requests as necessary to obtain the records.  If it is determined that the records do not exist or that further attempts to obtain the records would be futile, a formal finding should be entered into the record and the Veteran should be notified and provided the opportunity to obtain and submit the evidence.

2.  After the above development has been completed, schedule the Veteran for a VA examination with a psychologist or psychiatrist who has not previously examined the Veteran in conjunction with this claim.  The examiner should review the claims file, to include the Veteran's statements and the evidence cited in this remand, and should note that review in the report.  The examiner should provide the following information:

(a)  Confirm that the examiner is a psychologist or psychiatrist who has not previously examined the Veteran in conjunction with this claim.

(b)  Diagnose all mental disorders found.  Specifically state whether or not the Veteran meets each criterion for a diagnosis of PTSD pursuant to DSM-V.  If the Veteran does not meet a required diagnostic criterion, the examiner should state a rationale for that finding.

(c)  Opine whether it is at least as likely as not (50 percent or greater probability) that a diagnosis of PTSD is related to service, or any event in service.  The opinion should be supported by sufficient reasoning.

(d)  For each mental disorder other than PTSD, opine whether it is at least as likely as not (50 percent or greater probability) that each mental disorder is related to service or was caused by any event of service.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

